COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00573-CV
Style:                              Steve McCraw
                                    v. Ricardo Valdez Gomez, Jr.
Date motion filed*:                 March 10, 2014
Type of motion:                     Unopposed Motion for Second Extension of Time to File Brief of Appellee
Party filing motion:                Appellee
Document to be filed:               Appellee’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              October 28. 2013
         Number of previous extensions granted:                             1     Current Due date: March 6, 2014
         Date Requested:                                 March 13, 2014

Ordered that motion is:

                   Granted
                     If document is to be filed, document due: Wednesday, April 2, 2014
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Justice Jim Sharp
                         

Panel consists of        ____________________________________________

Date: March 11, 2014




November 7, 2008 Revision